Order

PER CURIAM:
Sandra Hayes, the personal representative of the estate of Walter Jeremy Hayes, appeals the trial court’s dismissal of a wrongful death lawsuit that she brought in her capacity as personal representative of the estate of her son, Walter Jeremy Hayes.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).